  Case: 1:17-cv-03997 Document #: 55 Filed: 09/07/21 Page 1 of 16 PageID #:1561




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION

NORMAN JOHNSON (R-10495)            )
                                    )
             Petitioner,            )                Case No. 1:17-cv-03997
                                    )
v.                                  )                The Honorable John F. Kness
                                    )
DAVID GOMEZ, Warden,                )                State Court Conviction
Stateville Correctional Center,     )                Case No. 09 CR 1017701
                                    )
             Respondent.            )
____________________________________)

           PETITIONER’S REPLY TO RESPONDENT’S RESPONSE TO
             MOTION FOR LEAVE TO OPEN LIMITED DISCOVERY

      Petitioner, Norman Johnson, through his attorneys of the UIC School of

Law’s Pro Bono Litigation Clinic, replies to Respondent’s Response to Petitioner’s

Motion for Leave to Open Limited Discovery. In support, Petitioner states as

follows:

                                 INTRODUCTION

      Petitioner’s motion for leave to conduct limited discovery should be granted.

As stated by the U.S. Supreme Court, a prisoner is “entitled to discovery” where

“good cause for discovery under Rule 6(a)” is shown. Bracy v. Gramley, 520 U.S. 899,

904, 908-09 (1997). Because Petitioner has demonstrated “good cause” for the

narrowly circumscribed discovery requested here, it is “the duty of the court to

provide the necessary facilities and procedures for adequate inquiry” of Petitioner’s

claims. Id. at 908-09 (citing Harris v. Nelson, 394 U.S. 286, 300 (1969)).
     Case: 1:17-cv-03997 Document #: 55 Filed: 09/07/21 Page 2 of 16 PageID #:1562




        Respondent’s arguments to the contrary are entirely unpersuasive.

Respondent first presses the heightened standard of 28 U.S.C. § 2254(e)(2) in

rebutting the instant discovery motion and claims that Petitioner has failed to meet

that standard. Dkt. 54, at 3–7. Respondent takes an unfounded view of the

authority it cites, and the standard of Rule 6(a) governs the instant motion. And

even if Respondent’s adopted standard is the appropriate one —which it is not—

Petitioner would still be entitled to discovery.

        Respondent goes even further afield in alleging that the applicable

requirement under Rule 6(a) cannot be met in this case. Dkt. 54, at 9–14.

Respondent bases this allegation in nothing more than its own unsubstantiated

standard of law, and Petitioner’s motion is proper under Rule 6(a).

        Respondent finally errs in urging this Court to stay consideration of

Petitioner’s motion and claim. Dkt. 54, at 7–8. Because Petitioner has exhausted

his claim in the courts of the State, and those courts chose to pass on his claim

based solely on procedural grounds, --this is not the standard and thus this motion

is proper before this Court. For the reasons given in Petitioner’s motion for leave to

open limited discovery, and the reasons presented below, this Court should grant

Petitioner’s motion for limited discovery.

                                     ARGUMENT

I.      Rule 6 Applies to The Instant Motion, And Discovery Is Proper in
        this Case.




                                             2
   Case: 1:17-cv-03997 Document #: 55 Filed: 09/07/21 Page 3 of 16 PageID #:1563




       Rule 6(a) of the Rules Governing § 2254 Cases establishes that a habeas

petitioner “shall be entitled” to discovery where “good cause” for discovery is shown.

See Bracy, 520 U.S. at 904. As the Supreme Court has consistently held, “good

cause” under Rule 6(a) is demonstrated where “specific allegations” made by a

habeas petitioner “show reason to believe that the petitioner may, if the facts are

fully developed, be able to demonstrate that he is . . . entitled to relief . . ..” Id. at

908-09 (quoting Harris, 394 U.S. at 300). Our own Seventh Circuit has regularly

applied Rule 6(a) when reviewing the propriety of discovery in habeas proceedings,

stating that the rule of Bracy requires only “a colorable claim showing that the

underlying facts, if proven, constitute a constitutional violation” and “‘good cause’

for the discovery.” Tabb v. Christianson, 855 F.3d 757, 763 (7th Cir. 2017) (citations

omitted); see also Hubanks v. Franks, 392 F.3d 926, 933 (7th Cir. 2004) (describing

Bracy as outlining “the two requirements of the Rule 6(a) test” for discovery in

habeas proceedings).

       Petitioner has correctly noted that Rule 6(a) establishes the standard for

discovery in this case, see Dkt. 50-1, at 4–5, and has set forth a colorable claim of a

constitutional violation as required by Rule 6. Id. at 7–9. As detailed in the

memorandum attached to the instant motion, the public defenders assigned to

represent Petitioner failed to call an exculpatory witness, Andrew Sanford, at

Petitioner’s criminal trial. Sanford “was in the best position to see who the[ ]

shooters were,” and subsequently viewed a physical line up which included

Petitioner. Trial Tr. BB-18. Sanford told police that he “recognized Petitioner from




                                              3
   Case: 1:17-cv-03997 Document #: 55 Filed: 09/07/21 Page 4 of 16 PageID #:1564




the neighborhood and asserted that Petitioner was not present at the scene” of the

shooting. Id. Trial counsel’s failure to offer Sanford as a witness so that such

exculpatory testimony could be presented to the jury is particularly acute given that

no physical evidence whatsoever tied Petitioner to the crime. See Dkt. 50-1, at 8.

Trial counsel’s shortcoming is further exacerbated by the fact that the State

mustered only the testimony of three eyewitnesses, whom either failed to reliably

identify Petitioner as being linked to the crime or have since recanted their trial

testimony. See Id.

      There is nothing in the trial record which suggests that Petitioner’s trial

counsel failed to call Sanford for any strategic reason. In fact, one of the only

statements given by the trial counsel is that she wanted “the State to [call]”

Sanford. Dkt. 50-1, at 4. But as a general proposition, there exists no reason for the

State to call any exculpatory witness who would only bolster the defense’s case at

trial. The only reasonable inference at this juncture, therefore, is that the failure to

call Sanford was nothing short of constitutionally deficient performance by counsel

at Petitioner’s criminal trial. As such, and as detailed in the instant memorandum

to the instant motion, Petitioner has made a colorable claim in which “the facts, if

proven, constitute a constitutional violation” of Petitioner’s right to effective

assistance of counsel. Tabb, 855 F.3d at 763.

      The lack of any record evidence regarding the failure to call Sanford also

constitutes “good cause” for the discovery requested. Where the record does not

reveal whether a seemingly deficient performance by trial counsel was in fact a




                                            4
   Case: 1:17-cv-03997 Document #: 55 Filed: 09/07/21 Page 5 of 16 PageID #:1565




strategic choice, a habeas petitioner should be permitted to develop “sufficient

factual information to adjudicate [his] claim . . ..” Jordan v. Hepp, 831 F.3d 837,

849-50 (7th Cir. 2017) (holding that even an evidentiary hearing is required where

the record is insufficient to resolve ineffective assistance of counsel claims).

      Here, there is nothing in the record that would inform why trial counsel

failed to call Sanford as a witness. And saliently, Petitioner requested his trial file

from the Public Defender’s Office, but that request was denied by the Office because

the file supposedly constitutes attorney “work-product” that Petitioner is not

entitled to. See Dkt. 50-1, at 6, 9. Further, Ruth McBeth, lead counsel for Petitioner

at trial, has ceased communications shortly after learning of Petitioner’s claim in

these proceedings, while Kelly McCarthy, second chair for Petitioner during trial,

has requested a copy of Petitioner’s trial file before giving any statements

concerning his defense. Further, the record is vague as to whether Petitioner’s

defense team interviewed Sanford or investigated his testimony in any detail. As

such, “good cause” exists for the limited discovery requested here, which merely

seeks production of Petitioner’s trial file and to take the depositions of Petitioner’s

trial counsel and the investigator assigned to his case.

      Because there exists “a colorable claim showing that the underlying facts, if

proven, constitute a constitutional violation” of ineffective assistance of trial

counsel, and because “‘good cause’ for . . . discovery” has been demonstrated, the

limited discovery requested by Petitioner should be granted by this Court. Tabb,

855 F.3d at 763.




                                            5
      Case: 1:17-cv-03997 Document #: 55 Filed: 09/07/21 Page 6 of 16 PageID #:1566




II.      Respondent Misunderstands the Scope of § 2254(e)(2).

         Respondent argues that Petitioner’s motion for discovery should be denied

because “a state prisoner cannot seek relief based on new evidence, with or without

an evidentiary hearing, without meeting the requirements of 28 U.S.C.A.

§ 2254(e)(2).” Dkt. 54, at 3. Respondent’s contention is misplaced. Bracy and its

progeny dictate the resolution of this motion and establish that a showing of “good

cause” is all that is required of a habeas petitioner in order to be “entitled” to

discovery. Bracy, 520 U.S. at 904; see also Tabb, 855 F.3d at 763. As Respondent

would have it, Rule 6 of the Rules Governing § 2254 cases would be wiped away and

the higher threshold demanded by § 2254(e)(2) would apply in all cases where a

habeas petitioner sought to develop facts “without an evidentiary hearing.” But

such a proposition is not supported by the authority cited by Respondent.

         In a per curiam opinion, the Holland Court principally considered whether a

habeas petitioner was entitled to relief under the “‘unreasonable application’ clause

of § 2254(d)(1)” based on newly presented evidence, not whether the petitioner was

entitled to discovery. Holland v. Jackson, 542 U.S. 649, 652 (2004).

Notwithstanding, while the Court mentioned that the petitioner’s new evidence

might have been developed “without an evidentiary hearing,” it critically noted that

the restrictions of § 2254(e)(2) would apply to such proceedings only where the

petitioner “was at fault” or failed to be “diligent” in pursuing new evidence. Id. at

652-53. Because “[t]he District Court made no finding that [the petitioner] had

been diligent in pursing [new] testimony,” and because the appellate court did not




                                            6
   Case: 1:17-cv-03997 Document #: 55 Filed: 09/07/21 Page 7 of 16 PageID #:1567




“independently inquire into [that] matter[],” the Court passed over the application

of § 2254(e)(2) to the petitioner’s case. Id. at 653.

       Respondent’s reliance on Boyko is similarly inapposite. In Boyko, the court

reiterated that “§ 2254(e)(2)’s restrictions” are triggered only where a petitioner’s

“failure to develop the factual basis of a claim” is due to “lack of diligence, or some

greater fault, attributable to the prisoner or the prisoner’s counsel.” Boyko v. Parke,

259 F.3d 781, 790-91 (7th Cir. 2001) (quoting Williams v. Taylor, 529 U.S. 420, 432

(2000)). In the Tabb decision that Respondent tacks on to its arguments, nowhere

did the court “cite[] 28 U.S.C. § 2254(e)(2) in setting forth requirements for

obtaining discovery” as Respondent states. Dkt. 54, at 5. To the contrary, the court

reiterated that Bracy’s two-prong test must be met “[t]o obtain discovery,” and

explicitly cited § 2254(e)(2) as “authorizing evidentiary hearings in limited

circumstances.” Tabb, 855 F.3d at 763-64 (emphasis added). Respondent’s portrayal

of the clear language in Tabb is, at best, misleading.

       At bottom, neither Holland nor any of this Circuit’s decisions support the

overgeneralized proposition that the heightened threshold of § 2254(e)(2) applies

whenever a habeas petitioner seeks to develop the factual record, as Respondent

contends. Rather, these cases crystalize that when a habeas petitioner moves for

discovery, the provisions of § 2254(e)(2) are triggered only upon a showing that the

petitioner lacked diligence in seeking to develop the factual basis of his claim. See

Holland, 542 U.S. at 652; Boyko, 259 F.3d 781. See also Williams v. Taylor, 529 U.S.




                                             7
   Case: 1:17-cv-03997 Document #: 55 Filed: 09/07/21 Page 8 of 16 PageID #:1568




420, 435, 437 (2000) (holding that “only a state prisoner who has neglected his

rights in state court need satisfy the[] conditions” of § 2254(e)(2)).

       Here, there is neither “fault” nor lack of “diligence” attributable to Petitioner

in pursuing the factual basis of his claim, thus, § 2254(e)(2) does not apply to the

instant motion.

III.   Even When Applying § 2254(e)(2), Petitioner Is Still Entitled to
       Discovery.

       Section § 2254(e)(2) limits the circumstances in which a federal court may

grant an evidentiary hearing to a petitioner who has “failed to develop the factual

basis of a claim in State court proceedings . . ..” 28 U.S.C. § 2254(e)(2) (emphasis

added). The Supreme Court has explained that this opening clause of § 2254(e)(2)

constitutes a threshold “initial inquiry,” and “a failure” within the meaning of the

opening clause requires “lack of diligence, or some greater fault, attributable to the

prisoner . . ..” Williams v. Taylor, 529 U.S. 420, 432 (2000). The Court has firmly

established that so long as a petitioner “made a reasonable attempt, in light of the

information available at the time,” to develop the factual basis of his claim during

state proceedings, a petitioner “is excused from showing compliance with the

balance of the subsection’s requirements,” Id. at 435 & 437. (Emphasis added-

referring to §§ 2254(e)(2)(A)–(B)).

       Respondent does not allege that Petitioner “failed” to develop his claim under

the opening clause of § 2254(e)(2). In fact, Respondent does not address is threshold,

“initial inquiry” of the opening clause at all. Williams, 529 U.S. at 432. Nor could

Respondent persuasively do so because Petitioner has exercised diligence in



                                            8
    Case: 1:17-cv-03997 Document #: 55 Filed: 09/07/21 Page 9 of 16 PageID #:1569




pursuing the factual predicate of his claim. That much is apparent even when

shoehorning Respondent’s unfounded arguments concerning § 2254(e)(2)(A)(ii)—

i.e., one part of “the balance of the subsection’s requirements,” Williams, 529 U.S. at

437—into the threshold inquiry of § 2254(e)(2).

       Petitioner raised the claim before this Court in his state post-conviction

petition, and his inability to develop its factual basis was certainly no “fail[ure] to

diligently develop the record.” Dkt. 54, at 6. Rather, the state court summarily

dismissed Petitioner’s claim on procedural grounds, based on an affidavit attached

to his petition that was “not notarized or signed.” People v. Johnson, 2016 IL App

(1st) 142544-U, ¶ 41.1 Moreover, when Petitioner requested his trial file from his

trial counsel, his request was denied based on the “policy” of the Public Defender’s

Office that such files are attorney “work-product” which clients may not review.

Dkt. 50-1, at 6–7, 9. Consequently, none of the allegations made by Respondent

demonstrate “fault” or a lack of “due diligence” under the Supreme Court’s

jurisprudence.



1 Notably, it would have been impossible for Petitioner to comply with the state
procedure. State prisoners are generally prohibited from sending mail to one
another, and because both Petitioner and Sanford were imprisoned during the
Petitioner’s state post-conviction proceedings, Petitioner simply could not attach a
signed and notarized affidavit from Sanford as the state courts required.

While the state appellate court held that “incarceration was insufficient to satisfy
the requirements of 725 ILCS 5/122-2,” Dkt. 54, at 6, a state procedure that
effectively deprives a category of post-conviction petitioners a reasonable
opportunity of pursuing their claims implicates whether that procedure is
“adequate” under federal law. See Lee v. Kemna, 534 U.S. 362 (2002). However,
because that issue is not directly relevant to this disposition of the instant motion,
Petitioner has not expounded on the issue in this brief.

                                            9
  Case: 1:17-cv-03997 Document #: 55 Filed: 09/07/21 Page 10 of 16 PageID #:1570




      Indeed, denying Petitioner a copy of his trial file is akin to the facts the

Seventh Circuit confronted in Boyko. The Court in that case specifically noted that

there existed “the possibility that the State was delinquent in its duty to provide

[petitioner] with a copy” of files he requested. Boyko, 259 F.3d at 791. Tellingly

excluded from Respondent’s earlier synopsis of Boyko is the court’s conspicuous

statement that failing to produce such files “would not be due to [petitioner’s] lack of

diligence in pursuing the matter earlier.” Id. (emphasis added). As the Seventh

Circuit stressed, “[t]he state court record would be incomplete through no fault of

[petitioner’s], and § 2254(e)(2) would not prevent him from supplementing the

record in federal court.” Id. (emphasis added). The facts of the instant case,

moreover, are even graver than those in Boyko. The court in Boyko permitted

discovery despite the petitioner having been granted a “full evidentiary hearing” in

earlier state post-conviction proceedings. Boyko, 259 F.3d at 784. Here, however,

Petitioner has been altogether denied any means of developing the factual basis of

his claim of ineffective assistance of counsel by the state court.

       Respondent also argues—again, outside the context of the opening clause of

§ 2254(e)(2)—that “Sanford [w]as a potential witness . . . that could . . . have been

previously discovered through the exercise of due diligence.” Dkt. 54, at 5.

Respondent claims that “Sanford [was] petitioner’s longtime family friend,” and

Petitioner “spoke with trial counsel regarding whether to call Sanford” and “raised

th[is] claim in his postconviction petition.” Id. at 5-6. Respondent’s allegations here

are likewise unconvincing.




                                           10
  Case: 1:17-cv-03997 Document #: 55 Filed: 09/07/21 Page 11 of 16 PageID #:1571




      There is nothing in the record—literally nothing—indicating that Sanford

was Petitioner’s “longtime family friend.” Rather, Sanford has stated that he has

“known [Petitioner] for many years before the shooting” and so, “would have

recognized Norman Johnson by sight.” Dkt. 9-1, at 3. That statement is particularly

relevant because Sanford could credibly testify that “[n]either of the shooters

resembles [Petitioner].” Id., at 11. Respondent’s allegations here are merely an

unsubstantiated attempt to impeach the affidavit of Sanford by demonstrating some

sort of bias, which does nothing to demonstrate fault, or a lack of due diligence as

required by the opening clause of § 2254(e)(2). See, e.g., Dkt. 54, at 12 (claiming

without basis or citation that “Sanford was a biased witness”).

      Petitioner has exercised diligence in pursing the factual basis of his claim,

thus excusing him from the conditions of § 2254(e)(2)(A)–(B). Respondent offers no

arguments to the contrary, much less arguments that might establish fault within

the meaning of § 2254(e)(2)’s opening clause.

IV.   Respondent Creates Its Own Requirement to Rule 6(a).

      Respondent continues its opposition to the instant motion by finally reaching

the dispositive standard in this case. Specifically, Respondent alleges that “the

requested discovery is inappropriate under Rule 6(a)” because “[Petitioner] could

only obtain relief if he could establish actual innocence.” Dkt. 9–10. Respondent’s

allegation here is misguided and nothing in Respondent’s citations supports such a

requirement.




                                           11
  Case: 1:17-cv-03997 Document #: 55 Filed: 09/07/21 Page 12 of 16 PageID #:1572




       In Bracy, the Supreme Court reiterated that “good cause” is demonstrated

where a petitioner “show[s] reason to believe that the petitioner may, if the facts are

fully developed, be able to demonstrate that he is. . .. entitled to relief . . ..” Bracy,

520 U.S. at 908-09. But the Court never went so far as to require a petitioner to

additionally prove an actual innocence gateway to procedurally defaulted claims to

meet Rule 6(a). Instead, the Court reiterated that a court must “first identify the

‘essential elements’ of [a] claim,” (citations omitted), and then determine whether

the facts alleged by a petitioner, if proven, “may” result in relief, Id. at 905, 908-09.

       Indeed, the Seventh Circuit has understood Bracy to instruct courts to look to

the constitutional claim advanced by a habeas petitioner, describing “the Rule 6(a)

test [requiring] . . . a colorable claim showing that the underlying facts, if proven,

constitute a constitutional violation.” Hubanks, 392 F.3d at 933; see also Tabb, 855

F.3d at 763-64.

       None of the authority cited by Respondent states, much less holds, that a

habeas petitioner must also “demonstrate actual innocence” before being entitled to

discovery. Dkt. 54, at 10. Respondent instead creates an unknown requirement, a

heightened standard for Rule 6(a) out of whole cloth. Petitioner has demonstrated

“good cause” for his ineffective assistance of counsel claim under the actual

standard established by Bracy and its progeny. See Dkt. 50-1; supra, at 2–5.

V.     Respondent’s Allegations Concerning Trial Counsel’s Failure to Call
       Sanford Only Bolsters the Instant Motion.

       Respondent also contends that Petitioner’s claim of ineffective assistance of

counsel claim is “entirely speculative” and Petitioner’s “factual allegations . . . do



                                             12
  Case: 1:17-cv-03997 Document #: 55 Filed: 09/07/21 Page 13 of 16 PageID #:1573




not rebut the presumption that counsel’s conduct might be considered sound trial

strategy.” Dkt. 54, at 11. Respondent’s arguments here are unpersuasive for two

reasons.

       First, Respondent errs in flipping the standard for discovery. Rule 6(a) asks

whether a petitioner has made “a colorable claim showing that the underlying facts,

if proven, constitute a constitutional violation.” Hubanks, 392 F.3d at 933 (emphasis

added); see also Tabb, 855 F.3d at 763-64. Here, Petitioner has made a colorable

claim that trial counsel’s failure to call Sanford was not based on strategy, or

anything that “might be considered sound trial strategy” as Respondent contends.

Thus, a constitutional violation of Petitioner’s right to effective assistance of trial

counsel would be demonstrated if “the underlying facts” are “proven.” Id.

Consequently, Petitioner is entitled to discovery under Rule 6(a).

       Second, Respondent’s allegation that Petitioner’s claim is “entirely

speculative” also fails to carry the day. Curiously, Respondent attempts to

substantiate its claim by engaging in speculation itself, writing that trial counsel’s

failure to call Sanford “suggests that counsel believed it was more valuable to have

the prosecution call Sanford.” Dkt. 54, at 12. (Emphasis added). Even beyond

speculation, Respondent again makes the unfounded allegation that Sanford “was a

biased witness (longtime family friend of petitioner),” which supposedly justifies

trial counsel’s failure to call Sanford.

       At most, Respondent’s allegations only highlight the need for discovery. As

the Seventh Circuit explained, a record devoid of any explanation for trial counsel’s




                                            13
  Case: 1:17-cv-03997 Document #: 55 Filed: 09/07/21 Page 14 of 16 PageID #:1574




shortcomings may meet even the exacting requirements of § 2254(e)(2), because “the

state record does not contain sufficient factual information to adjudicate a

[Strickland] claim” in federal court. Jordan, 831 F.3d at 849. Rather than engaging

in a “fishing expedition” as Respondent claims, Dkt. 54, at 13, Petitioner here

merely seeks to engage in limited discovery as to trial counsel’s failure to call

Sanford. The need for discovery is particularly necessarily given that one trial

attorney of Petitioner has ceased communications after learning of the claim in this

case, while the other cannot recall relevant facts of the case without first reviewing

Petitioner’s trial file. See supra, at 5.

VI.    Respondent’s Request for A Stay Is Inappropriate.

       Respondent urges this Court to stay these proceedings and “permit petitioner

to seek leave to file a successive postconviction petition in state court.” Dkt. 54, at 8.

According to Respondent, the state courts “would allow petition to remedy the lack

of a relevant record, for which he bears responsibility.” Id. Despite a broad

limitation in Illinois procedures which permits a prisoner only one post-conviction

petition, Respondent asserts that the narrow exceptions to that state rule would

allow Petitioner to pursue his claims in state court, “where he is supposed to

exhaust his claims.” Id. Respondent misunderstands the requirement of claim

exhaustion in federal habeas proceedings.

       For a habeas petitioner to exhaust his claims in state court, the petitioner

“must give state courts an opportunity to act on his claims before he presents those

claims to a federal court in a habeas petition.” O’Sullivan v. Boerckel, 526 U.S. 838,




                                            14
  Case: 1:17-cv-03997 Document #: 55 Filed: 09/07/21 Page 15 of 16 PageID #:1575




842 (1999). Exhaustion requires a habeas petitioner to have “give[n] the state

courts one full opportunity” to hear his claims. Id. at 845 (emphasis added).

Petitioner has done just that in this case.

       In his state post-conviction proceedings, Petitioner made the very same

ineffective assistance of counsel claims as he does here. Those claims were

predicated on the same facts, namely that Sanford was an exculpatory witness that

Petitioner’s trial counsel failed to call at trial. The state courts were thus “given . . .

an opportunity” to review those claims, O’Sullivan, 526 U.S. at 845, but summarily

dismissed those claims to do so for want of a notarized affidavit from Sanford. And

when Petitioner explained that he could not comply with that state procedure, see

supra at 9, n.1, the state appellate court held that excuse insufficient to avoid

summary dismissal. See People v. Johnson, 2016 IL App (1st) 142544-U at ¶ 41.

       Respondent’s suggestion that a state court would hear Petitioner’s previously

raised claim strains credulity and such argument, if valid, was due in their response

to the habeas petition not now. Staying these proceedings will prolong Petitioner’s

petition and it will be inappropriate to do so.

                                     CONCLUSION

       WHEREFORE, Petitioner requests that his motion for limited discovery

under Rule 6(a) of the Rules Governing § 2254 cases be granted and for any other

relief this court deems equitable.

                                          Respectfully submitted,

                                          /s/ J. Damian Ortiz
                                          Attorneys for Petitioner



                                            15
  Case: 1:17-cv-03997 Document #: 55 Filed: 09/07/21 Page 16 of 16 PageID #:1576




J. Damian Ortiz, Esq., ARDC No. 6243609
Tareq M. Alosh, Ill. S. C. Rule 711 Law Graduate
UIC School of Law, Pro Bono Litigation Clinic
315 South Plymouth Court
Chicago, IL 60604
Ph: (312) 427-2737 x844
Email: jdortiz@uic.edu




                          CERTIFICATE OF SERVICE

      I hereby certify that on September 7, 2021, I electronically filed the foregoing

with the Clerk of the Court for the United States Court of the Northern District of

Illinois by using the CM/ECF system. I certify that all participants in the case are

registered CM/ECF users, and that service will be accomplished by the CM/ECF

system.



                                                     s/ J. Damian Ortiz




                                          16
